Title: From Benjamin Franklin to John Adams, 11 January 1782
From: Franklin, Benjamin
To: Adams, John


Sir
Passy, Jan. 11. 1782
Your Excellency will see by the within the Situation I am in, & will thence judge how far it may be proper for you to accept farther Drafts on Mr Laurens, with any Expectation of my enabling you to pay them, when I have not only no Promise of more Money, but an absolute Promise that I shall have no more.— I shall use my Endeavours however, but am not sure of Succeeding, as we seem to have done what I long fear’d we should do, tir’d out our Friends by our endless Demands to pay Drafts unexpected and boundless.— With the Million mentioned I can continue paying to the End of February, & then, if I get no more, must shut up Shop. I have the honour to be, with great Respect, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. J. Adams Esqr
 
Endorsed: Dr Franklin 11. Jan. 1782 ansd 25.— inclosed is a Letter from M. Le Cte. De Vergennes.
